t c no united_states tax_court lear eye clinic ltd et al petitioners v commissioner of internal revenue respondent docket nos filed date gregory a robinson brad s ostroff and neil h hiller for petitioners anne w durning for respondent held for purposes of determining the limitation under sec_415 i r c on benefits of a plan the term service with the employer shall include service with businesses that antedate the plan_sponsor where the transition results in a mere technical change in the employment relationship and continuity otherwise cases of the following petitioners are consolidated herewith lear eye clinic ltd an arizona professional_corporation docket no and brody enterprises inc docket no this opinion supplements our previously filed opinion in 99_tc_379 affd in part and remanded in part 49_f3d_1410 9th cir exists in the substance and administration of the business held further in applying the foregoing to lear service with a sole_proprietorship which was incorporated and subsequently sponsored the plan will count as service with the employer held further in brody enterprises service with an alleged sole_proprietorship and a law firm neither of which had any continuous relationship to the sponsor of the plan does not constitute service with the employer supplemental findings_of_fact and opinion clapp judge these cases are before the court on remand from the u s court_of_appeals for the ninth circuit for further consideration consistent with that court's opinion 49_f3d_1410 9th cir affg in part and remanding in part 99_tc_379 subsequent to the remand of these cases the parties filed a stipulation of facts supplemental stipulation of facts and briefs relating to the issue on remand the issue for decision on remand is whether the plan participants properly counted their previous employment towards the sec_415 maximum benefit limitations we hold that the participant in the lear eye clinic plan properly counted his previous employment but the participant in the brody enterprises plan did not all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings_of_fact in this opinion we incorporate by reference the facts set out in our opinion in 99_tc_379 we set forth and discuss in this opinion findings_of_fact arising from the supplemented record we also incorporate by reference the supplemental stipulation of facts lear eye clinic ltd in samuel pallin pallin commenced practice as an ophthalmic physician in phoenix arizona his practice grew over the years offering various medical procedures performed by pallin or other physicians in the practice he practiced as a sole_proprietor from until date from sometime in through date the proprietorship employed gerald walman walman as an associate physician on date pallin and walman incorporated lear eye clinic ltd lear pallin and walman owned percent and percent respectively of the lear stock the administration of the medical practice and pallin's duties and responsibilities did not change as a result of the formation of lear nor did the pallin and walman incorporated the eye center ltd and later changed the name to lear eye clinic ltd for convenience the term lear refers to the eye center ltd as well as lear eye clinic ltd unless otherwise indicated practice's staff physicians or patients change due to the formation of lear effective date lear adopted a defined_benefit_plan the lear plan pallin was the only participant in the plan the lear plan's enrolled_actuary used the following information for pallin for purposes of the actuarial calculations date of birth date of spouse's birth date of hire date of entry into the plan on form_5302 census attached to form_5300 application_for determination for defined_benefit_plan form lear declared that pallin had years_of_service with the employer as of date in pallin and walman decided to sever their individual medical practices to accomplish this lear formed a subsidiary which held walman's portion of the practice and then spun the subsidiary off to walman pallin retained ownership of lear on date lear received a favorable determination_letter from respondent qualifying the lear plan under sec_401 as of date lear had employees of those employees all but pallin were excluded or ineligible to participate in the lear plan the terms of the however the actuary included pallin's service as a sole proprietor from in his sec_415 computation lear plan limit the benefits payable under the plan to those allowable under sec_415 lear adopted a money purchase plan effective date the money purchase plan was restated in its entirety as of date and again as of date brody enterprises inc brody enterprises in the summer of marvin d brody brody began working as an estate and gift_tax examiner for the internal_revenue_service irs in chicago illinois brody worked with the irs until date while employed with the irs brody was covered by the civil service retirement_system brody was not covered by any other retirement_plan from through date from date to date brody worked as an associate attorney with the law firm of altheimer gray in chicago illinois in date brody moved from chicago to phoenix arizona and began working in the law firm of ehmann waldman p c in late or early ehmann waldman and brody formed ehmann waldman brody p c ewb p c with each owning one-third of the shares of the company ewb p c had three retirement plans the pension_plan a money_purchase_pension_plan adopted in and still in existence the profit the parties have not elaborated on the money purchase plan and we leave it for them to determine under rule the extent if any to which it affects the deficiencies in these cases sharing plan which merged with the pension_plan on date and the defined_benefit_plan ewb p c defined_benefit_plan none of these plans is at issue in this case in date after completing year_of_service with ewb p c brody became a participant in the pension_plan brody was a participant in the ewb p c defined_benefit_plan until its termination in the record does not reveal when brody became a participant in the ewb p c defined_benefit_plan brody has no other records or information concerning the ewb p c defined_benefit_plan on date brody terminated his employment with ewb p c and ewb p c redeemed his stock therein on date brody incorporated brody enterprises inc with brody as its sole shareholder and employee on date brody enterprises adopted the brody enterprises defined benefit pension_plan the brody enterprises plan effective date the brody enterprises plan is at issue in docket no the terms of the brody enterprises plan limit the benefits payable under the plan to those allowable under sec_415 on form_5302 brody enterprises declared that brody had years_of_service with the employer as of date brody incorporated marvin d brody p c and later changed the name to brody enterprises inc for convenience we refer to brody enterprises throughout this opinion on date ehmann waldman brody p a ewb p a was formed brody was not a shareholder or an officer of ewb p a the record does not reveal who formed ewb p a sometime around date brody ceased employment with brody enterprises and entered into an employment contract with ewb p a on date brody terminated his employment with ewb p a opinion each of petitioners' plans was a small defined benefit pension_plan a defined benefit pension_plan provides a participant at retirement with the benefit stated in the plan the costs of benefits payable from such plans are funded incrementally on an annual basis over the preretirement period sec_404 sec_412 contributions made to the plans within certain limits are deductible sec_404 earnings on the contributions are not taxed as they accumulate sec_501 plan assets are taxed to participants only as they are paid out as benefits sec_402 the payment of benefits under a qualified_plan is limited sec_415 these cases focus on the limitations in sec_415 sec_415 was added to the internal_revenue_code by section a of the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 88_stat_829 the enactment of erisa was a legislative attempt to assure equitable and fair administration of pension plans and to remedy problems that had arisen which prevented many of those plans from achieving their full potential as a source for retirement income citrus valley estates inc v commissioner t c pincite in conjunction with its effort to expand the number of employees participating in employer-financed plans congress also placed limits on the amounts of pension contributions and benefits available under those plans i t is not in the public interest to make the substantial favored tax treatment associated with qualified_retirement_plans available without any specific limitation as to the size of the contributions or the amount of benefits that can be provided under such plans the fact that present law does not provide such specific limitations has made it possible for extremely large contributions and benefits to be made under qualified_plans for some highly paid individuals while there is of course no objection to large retirement benefits in themselves your committee believes it is not appropriate to finance extremely large benefits in part at public expense through the use of the special tax treatment moreover to prevent abuse the full sec_415 maximum benefit may be paid only to individuals who have years or more service where an individual has served for less than years the maximum permissible benefit is reduced proportionately h rept pincite c b supp sec_415 precludes qualified_plans from providing for payment of annual benefits in excess of an amount determined under subsection b sec_415 establishes an annual_benefit_limitation as the lesser_of a dollar amount dollar_figure as adjusted under sec_415 for the years at issue or percent of the participant's average compensation_for hi sec_3 highest paid years with the plan_sponsor for the years at issue sec_415 reduced the subsection b dollar limitation as follows reduction for service less than years -- in the case of an employee who has less than years_of_service with the employer the limitation referred to in paragraph shall be the limitation determined under such paragraph multiplied by a fraction the numerator of which is the number of years or part thereof of service with the employer and the denominator of which is thus a qualified defined benefit pension_plan may not provide for payment of benefits in excess of the dollar limitation of sec_415 as further limited by sec_415 in citrus valley we held that sec_404 limits deductible contributions to the amount necessary to fund the benefits payable under sec_415 determined at the time of the contribution in question citrus valley estates inc v commissioner t c pincite the dispute in these cases focuses on the amounts of benefits payable under sec_415 determined at the time of the contributions in question specifically at issue is whether pallin's and brody's prior employment with entities other than the plans' sponsors constitutes service with the employer as that term is used in sec_415 for plan years beginning after date sec_415 was amended to restrict the sec_415 dollar limitation for participants with less than years of participation in the plan see tax_reform_act_of_1986 publaw_99_514 sec 100_stat_2085 we begin with the presumption that respondent's determination is correct and petitioners have the burden of proving otherwise rule a 290_us_111 83_tc_269 deductions and credits are a matter of legislative grace and petitioners bear the burden of proving entitlement to any deduction or credit claimed on their returns 503_us_79 292_us_435 in construing a statute courts generally seek the plain and literal meaning of its language 471_us_84 310_us_534 for that purpose courts generally assume that congress uses common words in their popular meaning 480_us_23 see also 322_us_607 moreover words in a revenue act generally are interpreted in their 'ordinary everyday senses' 506_us_168 quoting 383_us_569 quoting 331_us_1 words with a fixed legal or judicially settled meaning on the other hand generally must be presumed to have been used in that sense unless such an interpretation will lead to absurd results see 263_us_179 101_tc_260 we must rely on the words of the statute as generally understood for to do otherwise would be to redraft the statute united_states v locke supra pincite lenz v commissioner supra pincite citing united_states v american trucking associations inc supra pincite in interpreting any statue we attempt to determine congress' intent in using the statutory language being construed united_states v american trucking associations inc supra pincite 293_us_84 103_tc_216 moreover where the statute is ambiguous we may look to its legislative_history and to the reason for its enactment united_states v american trucking associations inc supra pincite 88_tc_177 affd 865_f2d_750 6th cir in addition we may seek out any reliable evidence as to the legislative purpose even where the statute is clear united_states v american trucking associations inc supra 92_tc_612 affd 920_f2d_1335 7th cir the relevant language in sec_415 includes in the case of an employee who has less than years_of_service with the employer there is no dispute that the years_of_service with the business organization that established and maintained the plan that is lear or brody enterprises constitute years_of_service with the employer for purposes of sec_415 the issue we must decide is whether the term service with the employer includes service with businesses that antedate lear and brody enterprises while we have never been faced with this exact issue in the context of sec_415 we find guidance from the analysis in cases dealing with the meaning of separation from the service as used in sec_402 see 99_tc_622 85_tc_511 ridenour v united_states cl_ct we conclude that for purposes of sec_415 service with the employer includes service with businesses that antedate the corporation where formation of the corporation results in a mere formal or technical change in the employment relationship and continuity otherwise exists in the substance and administration of the business operations of the previous business and the corporation we turn to the parties' respective arguments lear argues that pallin's years as a sole_proprietor and his years with lear constitute years_of_service with the employer for purposes of sec_415 respondent concedes and it is clear that pallin's years with lear constitute years_of_service with the employer for purposes of sec_415 thus we need only address pallin's years as a sole_proprietor on the surface pallin's service as a sole_proprietor followed by the formation of lear and the continuation of the medical practice as a corporation technically involved a change in the employer lear was the employer after the incorporation and lear did not exist prior to that time this analysis however ignores that pallin continued performing the same services in the corporate form that he had performed as a sole_proprietor there was no lapse in time between the medical practice's transition from a sole_proprietorship to a corporation pallin continued to own a majority interest in the practice and the practice remained in phoenix pallin's professional duties and responsibilities did not change under the corporate form nor did the administration of the medical practice under the corporate form the composition of the medical practice's staff physicians or patients did not change as a result of the transition to corporate form these factors lead to the conclusion that the administration of the medical practice and the substance of pallin's business operations remained the same despite the technical change in pallin's employment relationship after the formation of lear accordingly we conclude that pallin's years as a sole_proprietor constitute years_of_service with the employer for purpose of sec_415 to conclude otherwise would elevate form over the obvious continuity in pallin's service before and after the formation of lear our conclusion is buttressed by case law addressing separation from the service in which we have looked to the substance of the employment relationship rather than the formal or technical change in that relationship in burton v commissioner supra burton was a practicing physician burton incorporated his medical practice and was the sole shareholder of the professional association the professional association maintained a qualified_pension plan and burton was a participant in that plan burton eventually liquidated the professional association immediately after the liquidation burton resumed his medical practice in the form of a sole_proprietorship the pension_plan was terminated and its assets were distributed to the participants burton reported the distribution using the 10-year forward averaging method which had the effect of reducing the tax impact in the year of the distribution the commissioner argued that burton's change in status from a sole shareholder-employee to sole_proprietor was merely a change in form and that there had been no separation from the service within the meaning of sec_402 the commissioner reasoned that since there was no separation from the service the 10-year forward averaging method was not available to burton we held that burton's change_of status from that of an employee of a professional association to that of a sole_proprietor was not a separation from the service within the meaning of sec_402 we first noted that on its face the liquidation of burton's professional association and the continuation of his medical practice in the sole_proprietorship form satisfied the formality of separation from the service burton v commissioner supra pincite after reviewing the continuity between burton's practice as a professional association and the subsequent practice as a sole_proprietorship we concluded that there was only a technical change in the employment relationship that did not result in separation from the service id pincite we stated our conclusion that there was only a technical change in the employment relationship is supported by the fact that dr burton continued performing the same services as a sole_proprietor as he had performed in the corporate form id pincite see also reinhardt v commissioner supra change from shareholder- employee to independent_contractor does not constitute separation from the service ridenour v united_states supra change from employee to partner does not constitute separation from the service cf devinaspre v commissioner tcmemo_1985_435 employee transfer between unrelated entities constituted separation from the service the analysis and reasoning in burton apply with equal strength to the cases before us similar reasoning has been applied where a partnership converted to a corporation see 216_f2d_418 9th cir former partners given credit for past service with the partnership for purposes of the 3-year eligibility requirement for participation in the association's plan 62_tc_150 former partners permitted to use a year_of_service as partners to meet the eligibility requirements of the corporate plan the situations in kintner and farley dealt with years_of_service for participation and vesting nonetheless the rationale of those cases regarding continuity of service supports the conclusion we reach today moreover the approach we adopt fulfills the congressional objective to prevent abuse while at the same time giving proper weight to the years that an individual has served the house report states where an individual has served for less than years the maximum benefit is reduced proportionately h rept pincite c b supp the continuity in pallin's practice is clear pallin continued performing the same services in the corporate form as he had performed as a sole_proprietor we see no abuse in his counting those years as service with the employer for purposes of sec_415 precluding pallin from counting those years as service with the employer would deny him the benefit envisioned by congress we now turn to brody enterprises brody enterprises originally argued that the following years constitute years_of_service with the employer for purposes of sec_415 brody's years with brody enterprises year with ehmann waldman when he did not participate in that firm's pension_plan years with altheimer gray and years in which he allegedly conducted as a sole_proprietor a private law practice while employed full time with the irs after remand of these cases brody enterprises has abandoned the argument that brody' sec_1 year with ehmann waldman constitutes service with the employer respondent concedes that brody's years with brody enterprises constitute years_of_service with the employer for purposes of sec_415 thus brody' sec_5 years with altheimer gray and years in which he allegedly conducted a private law practice remain at issue we address first the years in which brody allegedly conducted a private law practice while employed with the irs brody enterprises argues that under sec_414 brody' sec_4 years as a sole_proprietor allegedly conducted while employed by the irs must be combined with his years with brody enterprises as years_of_service with the employer for purposes of sec_415 brody enterprises has failed to show that brody conducted a private law practice during the years that brody was employed by the irs brody testified that in or he began a part-time law practice during the time he worked for the irs he kept no records of the hours spent on his part- time law practice he worked for the irs full time and there is no evidence of the extent of the alleged part-time practice we conclude that these years do not constitute years_of_service with the employer for purposes of sec_415 the remaining years in dispute include brody' sec_5 years with altheimer gray we apply criteria analogous to those applied to lear we assume that brody provided legal services for brody enterprises and for altheimer gray brody owned brody enterprises but there is no indication that brody had an ownership_interest in altheimer gray brody enterprises has shown no relationship between its business operations and those of altheimer gray we think it unlikely that the clients of brody enterprises in phoenix corresponded with the clients of altheimer gray in chicago we have no indication that the personnel at brody enterprises related in any way with those at altheimer gray other than of course brody himself indeed brody enterprises seems to contend that service with any employer constitutes service with the employer for purposes of sec_415 but the language of the statute refutes this contention the only shred of continuity between brody enterprises and altheimer gray was the fact that brody worked for both accordingly we conclude that brody' sec_5 years with altheimer gray do not constitute years_of_service with the employer for purposes of sec_415 petitioners contend that sec_414 anticipates circumstances in which service with a predecessor employer must be credited as years_of_service for the employer sec_414 provides sec_414 definitions and special rules a service for predecessor employer --for purposes of this part-- in any case in which the employer maintains a plan of a predecessor employer service for such predecessor shall be treated as service for the employer and in any case in which the employer maintains a plan which is not the plan maintained by a predecessor employer service for such predecessor shall to the extent provided in regulations prescribed by the secretary be treated as service for the employer no regulations have been issued pursuant to sec_414 the cases before us do not involve the situation in sec_414 in which the employer maintains a plan of a predecessor employer petitioners apparently do not ask us to interpret sec_414 in their favor and we doubt such a request would prove beneficial see 951_f2d_1083 9th cir 799_f2d_1464 11th cir interpreting the erisa counterpart to sec_414 and concluding that congress intended to leave to the secretary_of_the_treasury the question of whether to require such service with a predecessor employer be taken into account petitioners instead argue that in the absence of regulations under sec_414 the plan_sponsor or the plan_administrator had the discretion to include the disputed years as years_of_service with the employer under their respective plans subject only to the limitation that the determination not be arbitrary or capricious petitioners cite 489_us_101 216_f2d_418 9th cir and 62_tc_150 in support of their argument in firestone tire the supreme court established the standard of review by which a plan administrator's decision to deny benefits is to be reviewed in a challenge under erisa that issue is not raised in these cases we find kintner and farley relevant only to the extent that the courts examined the substance of the employment relationship as discussed above the issue before us is the interpretation of sec_415 congress did not leave that issue to the discretion of plan administrators to reflect the foregoing and the concessions by the parties decisions will be entered under rule
